The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 14897982. The copending applications’ claims explicitly teach and/or suggest all of the instantly claimed limitations. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke USPA_20120142802_A1 as evidenced by Carlson USPA_20070190427_A1.
1.	Regarding Claims 1, 2, 6-10, 12, and 14-18, Steinke discloses forming composites (paragraph 0010) in the form of sheets used with other layers (corresponds to Applicants’ limitation in instant Claim 16) (paragraph 0134) useable as panels (corresponds to claimed panel of Applicants’ Claim 16) (paragraph 0002) as well as for thermal or acoustical insulation (corresponds to claimed limitations of Applicants’ Claims 17 and 18) (paragraph 0016) comprising open-cell melamine foam with aerogel in homogeneous distribution (Abstract and paragraph 0011); wherein said aerogel can be hydrophobic (paragraph 0052); and wherein said melamine foam can be the commercially available Basotect™ (paragraph 0030) which is the same used by Applicants (Instant Prepub:  paragraph 0018) and thus will inherently bear the same claimed limitations as Applicants’ Claim 7.  Steinke further discloses that its aerogel can be a solid, porous body (paragraph 0002) and can also be a xerogel (paragraph 0003) which can be solid, continuous, and three-dimensional material as evidenced by Carlson (paragraph 0034), as is being claimed in instant Claim 1.  In this vein, Steinke discloses that aerogels are highly porous solid bodies that can be in the form of “panels” (paragraph 0002) and as a “solid” gel structure (paragraph 0003) and “monolithic” (corresponds to claimed limitation of instant Claim 2) as “one piece” (paragraph 0017). Furthermore, Steinke discloses that said aerogels can initially be particles (i.e. granular) (corresponding to claimed inorganic sol of instant Claim 3) but then brought together in the form of corpuscles that can be monolithic, i.e. consist of one-piece; or alternatively, said aerogel particles can be joined together by pressing to form larger corpuscles without any use of binders (paragraphs 0017, 0018), as is being claimed in instant Claim 9. In such cases, what would result is a continuous 3D porous structure, since there would be no binder interfering between said particles. Moreover, said pressing densifies the overall structure which would lead to what Steinke defines as “one-piece” and “monolithic” (see paragraphs 0074-0076, 0128, 0129), thereby fulfilling the instantly claimed feature of having an end-product “composite” that possesses aerogel in instant, independent Claim 1. 
2.	Furthermore, Steinke also discloses using opacifiers (Claim 15) corresponding to Applicants’ limitations in Claim 12.  Steinke does not mandate the use of fibrous reinforcing material or binder as is being claimed by Applicants in Claims 9 and 10.  Regarding said aerogel, Steinke discloses that it can be an inorganic aerogel based on silica (paragraph 0161) as is being claimed by Applicants in Claims 1 and 8.  Furthermore, Steinke discloses that the density can be 120 kg/m3 (paragraph 0163) thereby teaching Applicants’ claimed limitation in Claim 6.  Also, Steinke discloses that the thermal conductivity should more preferably be 15 mw/mk (paragraphs 0048, 0139) at a temperature range between 10 and 36°C and presumably at atmospheric pressure, thereby teaching Applicants' limitation in Claims 1, 14, and 15.  It would be expected for this to meet the claimed standard of the NF EN 12667.  
3.	Regarding Claims 4, 13, Steinke further discloses that the pore diameter of its aerogel is less than 500 nanometers (0.5 microns) (paragraph 0042) and since it discloses using the same commercial brand of melamine foam, as mentioned above, it would inherently have the same foam pore diameters as that being claimed by Applicants in instant Claims 4 and 13. As such, there can be an embodiment wherein there are no pores that would fall under the definition of “macropores” as defined by Applicants in their Specification (i.e. > 10 microns); and thus would consequently have a macroporosity of less than the claimed 5% and thus meeting and/or suggesting the limitations of Applicants' Claims 4 and 13. Lastly, although not all the above instantly claimed limitations are found in a single, preferred embodiment, of Steinke, the Examiner nevertheless submits that it would be obvious to try the different teachings found in the various embodiments of Steinke through manipulative experimentation through a desire of optimization. A non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
4.	Regarding Claim 2, the process being claimed in dependent Claim 2 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
5.	Regarding Claim 3, although Steinke does not explicitly disclose the claimed concentration of the inorganic material in step a., it would nevertheless be expected for one of ordinary skill in the art to know how to vary the concentration depending upon end-user specification.  Applicants have not proven criticality for this concentration such that it results in unexpected and surprising results.
6.	Regarding Claim 5, the Examiner respectfully submits that although the claimed thickness is not explicitly disclosed it is well known in the art to vary thickness according to the specifications of the final end-user product.  Applicants have not indicated any criticality of the claimed thickness that results in surprising or unexpected properties.  All other limitations of Applicants’ Claim 7 have been addressed above.
7.	Regarding Claim 11, Steinke discloses using supercritical drying the solvent (paragraph 0050) which would likely result in not having any residual solvent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 23, 2022